IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 448 WAL 2015
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
DEVELL SHORT,                                  :
                                               :
                     Petitioner                :


                                            ORDER



PER CURIAM

       AND NOW, this 2nd day of February, 2016, the Application for Relief in the

Nature of Motion to Correct/Amend Allocatur Petition is GRANTED, and the Petition for

Allowance of Appeal is DENIED.



       Mr. Justice Eakin did not participate in the decision of this matter.

       Madame Justice Donohue and Mr. Justice Wecht did not participate in the

consideration or decision of this matter.